MEMORANDUM OPINION

                                         No. 04-12-00272-CV

                                   IN RE Steven L. AMIS, Relator

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: May 23, 2012

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR WANT OF JURISDICTION

           On May 2, 2012, Relator Steven L. Amis filed a petition for writ of mandamus

complaining that the District Clerk of Bexar County has failed to properly file documents

requested by the relator. We conclude this court does not have jurisdiction to grant the requested

relief.

           By statute, this court may only exercise our habeas jurisdiction when confinement results

from the violation of an order, judgment, or decree previously made in a civil case. See TEX.

GOV’T CODE ANN. § 22.022 (e) (West Supp. 2011). Because the petition for writ of mandamus is

directed toward the Bexar Court District Clerk and not a district or county court judge, and does

not challenge an order entered in a specific underlying proceeding, the writ is not necessary to

1
  This original proceeding stems from Bexar County, but does not challenge an order entered in a specific
underlying proceeding pending in an identifiable court.
                                                                           04-12-00272-CV


enforce this court’s jurisdiction.   In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San

Antonio 1998, orig. proceeding).

       Accordingly, relator’s petition for writ of mandamus is DISMISSED FOR LACK OF

JURISDICTION.


                                                   PER CURIAM

DO NOT PUBLISH




                                             -2-